 In theMatter of1JOHN F.JELKE COMPANY,EMPLOYERandDAIRYEMPLOYEES'UNION,LOCAL 754,INTERNATIONAL BROTHERHOOD OFTEAMSTERS,C.W. & H. OF AMERICA,AFL, PETITIONERandUNITEDGAS, COKE & CHEMICAL WORKERS OF AMERICA, CIO, INTERVENORIn the Matter ofJOHNF.JELKE COMPANY,EMPLOYERandLOCAL134,INTERNATIONAL BROTHERHOOD OFELECTRICALWORKERS,AFL,PETITIONERCasesNos. 13-RC-398 and 13-RC-479, respectively.DecidedMay 9,1949DECISIONANDDIRECTION OF ELECTIONANDDIRECTIONOn November 18, 1948, a Stipulation for Certification Upon ConsentElection wasexecuted by the Employer and the two Unions in thefirst case,the Petitioner, herein called the Dairy Employees' Union,and the Intervenor, herein called the United Gas Workers.On No-vember 26, 1948, Local 134, International Brotherhood of ElectricalWorkers, AFL, herein called the IBEW, filed a petition for a separateelectrical maintenance unit. In a letter dated November 29, 1948, theRegional Director notified the Employer of the IBEW petition.Onthe same day, pursuant to the Stipulation, an election was conductedamongthe employees in the unit set forth in the Stipulation.2 In viewof the pending IBEW petition, the Board agent challenged the ballotsof the voters covered thereby.Upon completion of the election, a Tally of Ballots was served uponthe parties in the Dairy Employees case.The Tally shows that therewere approximately 199 eligible voters, and that 189 ballots were cast.Of these,. 76 were for the Dairy Employees' Union, 16 were for theUnited Gas Workers, 91 were for neither labor organization, 5 werechallenged, and 1 was void.On December 2, 1948, and December 3, 1948, respectively, the Em-ployer and the Dairy Employees' Union filed Objections to the elec-tion.The Employer contended in its Objections that the void ballot1 For convenience,the cases will be referred to as the Dairy Employees case and theIBEw case.2This stipulated unit was specified as follows:"All inside hourly paid employees engagedin manufacturing,packing, filling, churning,printing,shipping,and receiving of margarine,mayonnaise,salad dressing, and potato chips, also cafeteria,laboratory,garage, utility,and maintenance workers in the Chicago plant and garage at 759 and 748 WashtenawAvenue, and shall exclude employees in the office,engine room,printers, truck drivers,professional and supervisory employees "83 N. L.R. B., No. 69.442 .i"'JOHN F. JELKE COMPANY443"should have been recorded as valid.3As the void ballot and'the chal-lenged ballots were sufficient in number to affect the outcome of theelection, the Regional Director investigated the issues raised by thesedisputed ballots.Thereafter, on December 14,1948, the Regional Di-rector issued his Report on Challenged, Ballots and Objections, inwhich he recommended that the Dairy Employees and the IBEWcasesbe consolidated for hearing, inasmuch as two of the five em-ployees whose voteswerechallenged are also involved in the IBEWcase.On January 7, 1949, the Board issued an Order consolidatingthe two cases and directing a hearing on Challenged Ballots andObjections.On January 25,1949, a hearing was held before Philip Licari, hear-ing officer of the National Labor Relations Board.The Employer,the Dairy Employees' Union, and the IBEW appeared and partici-pated in the hearing. The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed 4Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in these cases, the Board finds :.IBEW Case : 13-RC-4791.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The IBEW claims to represent certain employees of the Employer.9The Dairy Employees'Union only argued in its "Objections"that three of the challengedvoters should be ruled ineligible.'The Employer moved to dismiss the IBEW petition on the following grounds : (1)there was no demand on the Employer for recognition prior to the filing of the petition,and although there was such a demand and refusal at the hearing,it is inequitable toapply the rule ofAdvance Pattern Company,80 N. L. R. B.29, because such an eleventhhour petition for a craft election results in harassing the employer,which in this case hasalready agreed to a production and maintenance election with other unions,(2) the peti-tion was not timely filed because it was filed on the eve of the election and, therefore, couldonly impede the election;(3) no copy of the petition or notice thereof was given to theEmployer until a day after the election,when it received the Board's letter of notification.We deny the motion for the following reasons :(a) the absence of a demand for recogni-tion and refusal does not negate the existence of a question concerning representation.Advance Pattern,supra.(b) a petition is timely filed although it is filed subsequent to astipulation for consent election and prior to the date of the election.Dover ApplianceCompany,76 N. L.R. B. 1131.(c) although the Employer did not receive notice of thepetition until after the election was held, it was not prejudiced thereby.The Employerwas given an opportunity at the hearing to express its views on the unit requested bythe IBEW.After thehearing, the Employer moved the Board to refuse to consider,either in itsentirety or specified portions thereof, a brief of the Petitioner on the ground that it con-tained information not produced at the hearing.As each party is entitled,under theBoard'sRules and Regulations,to file a timely brief commenting on the evidence andsetting forth its position,we shall deny the motion insofar as it pertains to striking theentire brief.However,we shall grant the motion with respect to any information notpresented at the hearing.Our decision in the instant cases is not in any wise basedupon consideration of factual material presented for the first time in the Petitioner's briefbut solely upon evidence introduced into the record'at the hearing. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARD.t3.A questionaffecting commerce exists concerning, the representa-tion of certainemployees of the Employer, within themeaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The IBEW seeks a unit of electricians, electrician helpers, andapprentices.The proposed unit consists of Everett Workman, a fore-man, andtwo assistants, Arthur Johnson and Russell Peterson .-5TheIBEW takes the position that because Workman is a working foreman,he belongs in the unit along with the assistants. The Dairy Employees'Union is of the opinion that the assistants alone constitute a separateand distinct unit.The Employer opposes the electrical maintenanceunit asinappropriate, contending that the assistants do not possessthe skill and training of "true craftsmen," and that,E' in Pany ,event,Workman should be excluded as a supervisor if the Board finds theunit appropriate.Johnson and Peterson, who originally started in another depart-ment, have been working as electrician assistants under the authorityofWorkman for about 6 and 8 years, respectively.While there hasbeen no formal apprenticeship program, they have been trained by'Workman to perform electrical maintenance work,such as cleaningmotors, changing light bulbs, and wiring light fixtures, the electricaltime clock, and the push button door.Production employees are notpermitted to touch a fuse box when a machine blows a fuse; this aswell as all other electrical maintenance tasks is the province of theelectrical department.,'The electricians have a shop of their own towhich only they are permitted access.However, their various elec-trical duties are performed throughout the whole plant.Johnson ispaid $1.89 an hour, and Peterson, $1.95, as compared with a plantaverage of between $1.58 and $1.60.The Employer's opposition to the establishment of an electricians'unit is grounded primarily on the assertion that their duties requirevery little electrical skill and training.While it is true that- some ofthe' work performed by the electricians, such as changing bulbs, isroutine in character, it is clear that a portion of their work, such aswiring, requires the exercise of the degree of skill which is tradition-ally associated with the electrical craft.Their electrical tasks aredistinctly different from those operations which constitute an integralpart of the production process.Upon all the evidence presented, weare persuaded that the electrician assistants constitute a clearly iden-tifiable, homogeneous, and skilled craft group, and that they may con-s The Board agent challenged the votes of Johnson and Peterson,whose names wereincluded on the eligible list submitted by the Employer in the Dairy Employees case.O The Employer,in support of its position as to the inappropriateness of the electricalmaintenance unit,pointed to the testimony of Frederick Barr (whose status is discussed,infra,in another connection),that he was among other things an electrician before thetime of the election.However,there is nowhere else in the record any indication that hehas done electrical maintenance work since that time. JOHN F. JELKE COMPANY445stitute a separate bargaining unit if they so desire.'Accordingly, weshall make no final determination with respect to the appropriate unitpending the outcome of the election directed hereinafter.Workman has charge of the electrical department.Upon securingthe approval of the general superintendent of the plant, L. F. Culkin,as to any changes or new installations, he orders equipment.Whilesome of his time is spent on such work as installation of fuses andelectric light bulbs, the greater part of his day is devoted to studyingblueprints and plans for installations.He is paid on a salary basis,as are all other foremen at the plant.Unlike the procedure for hourlyrated employees, no deductions are made from his weekly wage of $90when he takes sick leave.As a member of the Foremen's Council, he isin the same insurance category as other foremen.He directs the workof the two electrician assistants and has responsibility for adjustingtheir grievances.Although he has the power to hire and dischargeemployees, he has taken no such action for 15 years.It is clear from the foregoing that Workman adjusts grievancesand exercises independent judgment in directing the work of elec-trician assistants.Therefore, we believe that, despite the lack ofopportunity' to exercise his power to hire and discharge employeesin his department, the foreman is a supervisor within the meaning ofthe Act, and we shall exclude him from the electrical maintenance vot-ing group."In accordance with the foregoing, we shall direct an election amongthe electrical assistants at the Employer's Chicago, Illinois, plant,excluding the foreman. If, in this election a majority select theIBEW, they will be taken to have indicated their desire to constitutea separate bargaining unit .9Dairy Employees Case : 13-RC-398The Void BallotThe election was conducted with a ballot having three spaces, twodesignating the Unions involved, and one marked "Neither."Theinstructions required the voter to place an "X" in the square of hischoice.At the counting of the ballots, the Board agent voided a ballotin which the voter drew a square above the square contained in the"Neither" space.The Employer objects on the ground that the voterclearly indicated his intention to vote against representation by eitherparticipating Union.We find that the ballot does not clearly reflect4 General Tire and Rubber Company, 79 NL it. B 580;Hunter Packing Company, 79N. L. R. B 197;CelaneseCorporation,80 N L R B. 619Celanese Corporation,supra.PAs the Dairy Employees' Union disclaimed all interest in representing the employeessought by the IBEW,and the United Gas Workers did not appear or participate in thehearing, we are not placing their names on the ballot. 446DECISIONSOF NATIONALLABOR RELATIONS BOARDthe intention of the voter, and for that reason we sustain the. action ofthe Board agent in ruling the ballot void.'°-The Challenged BallotsArthur Johnson, Russell Peterson:We- have found that theseemployees may constitute a separate bargaining -unit andwe shalltherefore sustain the challenges of the Board agent to their ballots.Frederick Barr:The Dairy Employees' Union challenged the, ballotof this worker, claiming that he is a supervisor.The Employer. con-tends that he is not a supervisor.Barr is employed at an hourlyrate during the second shift in the Mix Kwik department which has aminimum of about 25 employees." In charge is the, foreman, GeorgeSchoenfeld, who is paid on a weekly basis.Barr asan all-aroundman submits daily production records to the foreman,adjusts ma-chines, makes some repairs, and sees to it that boxes are properly sealedand glued.When the department'is short-handed, he assists by work-ing in the production line.Barr,as well asthe foremanand some ofthe experienced workers, instructs new employees as to their duties.Barr can neither discipline employees nor receive their grievances.Occasionally, he reportscasesof infractions of the rules to the fore-man whose responsibility it is to deal with the employees involved.Barr does not have the power to hire or discharge employees or torecommend effectively such action.The foreman spends about 90percent of his time on the floor.When he is off on Thursdaynights,he asks the utility gang foreman to take charge of the department"Barr admitted membership in the so-called Foreman's Club, which hestated was a social organization consisting of foremen and' nonfore-men aswell.He is not in the foreman's class of the insurance pro-gram, and does not belong to the Foreman's Council, which is restrictedto foremen.On the basis of the foregoing, we find that, as he does not responsiblydirect any employees and has no authority to discipline or effectivelyto recommend their hire or discharge, Barr is not a supervisor.13Weshall therefore overrule the challenge to his ballot and include him °in the unit.Anna Czuj:The Dairy Employees' Union challenged the ballot of'0Fred W.Mears Heel Company,71 N. LR. B. 18.11Prior to October 28, 1948, Barr was employed on the third shift,which was abolishedafter that date.'$ One Earl Partin,a production worker in the MixKwik department,testified that Barrwas in charge on Thursday nights. Even if we assume,arguendo,that this was the fact,we have held that such sporadic exercise of authority does not in itself confer supervisorystatus.Electrical Equipment Company,76 N L. R. B 1060.'aThe Dairy Employees'Union contends that Barr's duties were drastically changed and"watered down"after January 1, 1949,so that it would appear that he was not a super-visor in the preceding months.The weight of the evidence leads us to conclude that thedescription of Barr's duties applies to the entire period of his employment on the secondshift from October 28, 1948, to January 25, 1949,the date of the hearing. 'JOHNF. JELKECOMPANY447this worker'on the ground that she is a cafeteria supervisor.The Em-ployer contends that she is not a supervisor.Czuj testified that sheworks in the cafeteria along with four other employees. She preparesvegetables and bakes cakes and puddings.Her hours extend from6 a. in. to 2: 30 p. in. In the morning, she and the cook are in thekitchen preparing food for the day. She also serves and works onthe steam table in the rush hour and during the afternoon rest periodhelps the others by taking cash and serving coffee and ice cream. Thethree women other than the cook also serve, take cash, make coffeeand salads, and arrange the various food items on the counter. Czuj,who has had no special training as a dietician, is senior in cafeteriaservice and receives $1.50 an hour.The cook is paid $1.60 an hourand the others receive $1.17 an hour. Czuj is not in the foremen's classof the insurance program.In addition to his responsibilities as personnel manager for the en-tire plant, Jerome J. Lyons manages the cafeteria 14Lyons does thebuying, checks invoices, pays the bills, determines prices, and plansmenus.He gives orders to all the cafeteria workers, whose grievancesare directly submitted to him.He also provides a substitute employeefrom the plant when absences occur. Lyons directs the work of thecafeteria either by frequent visits or by making and receiving tele-phone calls as to its activities.According to Czuj, the cafeteria staffknows its work so well that it is not necessary for anyone to makeassignments.'She testified that she does not transmit orders, is notresponsible for discipline, and that, at most, she sometimes informsthe others of the foods which have been selected for the day in orderthat they may make the necessary preparations., No testimony wapoffered to show that Czuj has authority to recommend firing and dis-charging of employees.We find that Czuj is not a supervisor, within the meaning of theAct.We shall therefore overrule the challenge to her ballot andinclude her in the unit.Helen Brown:The Dairy Employees' Union challenged the bal-lot of this employee on the ground that she is an office worker and assuch comes within the exclusions from the stipulated unit.The Em-ployer contends that she is a cafeteria worker whose vote should becounted because this group of employees is included in the stipulatedunit.Brown works on a part-time basis from about 9: 30 a. in. to 3p. in.She spends the first half hour or hour in the office occupied bythe personnel manager's secretary.There she enters cafeteria bills in14L. F. Culkin,chief chemist and general superintendent,supervises the manufacturingof the plant,which has about 238 employees.Directly below him is Lyons, who has chargeof employment and pay rolls.11One Charles D'Angelo, an employee in the shipping department,testified that duringhis visits to the cafeteria he saw Czuj assigning employees to their tasks.Lyons testifiedthat Czuj does not possess this power.As D'Angelo's opportunity for gaining such knowl-edge is limited, we are relying on Czuj's testimony,as supported by Lyons, concerning herlack of authority in this regard. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDa book and staples bills to invoices. In the ensuing period of morethan 3 hours'16 she works'in the cafeteria where she is in charge of thecash register.On those occasions when help is needed, she also makescoffee, serves cake, and washes containers.She completes her day bypicking up Lyon's mail, which she takes to his office. In contrast to theoffice employees, she is paid on an hourly basis.In view of the fact that she spends the greater part of her workingday in the cafeteria, we find that Brown is primarily a cafeteriaworker.We shall therefore overrule the challenge to her ballot andinclude her in the unit.We have found that Frederick Barr, Anna Czuj, and Helen Brownwere eligible to vote.As the results of the election may be determinedupon the counting of the challenged ballots herein declared valid,we shall direct that they shall be opened and counted.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer in Case No. 13-RC-479, an election by secret ballot shall be conducted as early as possible,but not later than 30 days from the date of this Direction, under thedirection and supervision of the Regional, Director for the Region inwhich this case was heard, and subject to Sections 203.61 and 203.62of National Labor Relations Board Rules and Regulations-Series 5,as amended, among the employees described. in paragraph numbered 4,above, who were employed during the pay-roll period immediately pre-ceding the date of this Direction of Election, including employees who'did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excluding em-ployees on strike wl* are not entitled to reinstatement, to determinewhether or not they desire to be represented, for purposes of collectivebargaining, by Local 134, International Brotherhood of ElectricalWorkers, AFL.DIRECTIONIt is hereby directed that the Regional Director for the ThirteenthRegion shall,within ten(10) daysfromthe date of this Direction,open and count the ballots cast by Frederick Barr,Anna Czuj, andHelen Brown, in case No.13-RC-398 and thereafter prepare andserve upon the parties to' this proceeding a Supplemental Tally ofBallots,including therein the count of said challenged ballots.'-One Jerry Greco,an employee in the shipping department,testified that he saw Brownworking in the cafeteria from 10: 45 a in to 1 p. m onlyHe also stated that he occa-sionally noticed her carrying time cards on her way to the office.As Greco's opportunityfor observation is limited,we are relying on Brown's testimony with respect to the natureof her duties and the amount of time spent thereon.